Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1, 2, 5, 6, 15, and 16 are allowed.
The following is an examiner’s statement of reasons for allowance. The closest prior art of record includes Pan, Chen, and Fei. Pan discloses that a photovoltaic cell comprising a transparent substrate, a transparent electrode, a ferromagnetic material layer, a semiconducting material layer that is photoactive overlying the ferromagnetic material layer, and a top electrode. Chen discloses a photoactive material layer overlying a ferromagnetic material layer to form a photovoltaic device can include two dimensional semiconducting materials, including MoS2. However, none of the prior art of record includes a monocrystalline substrate with a (111) or (001) orientation. As noted in the instant specification on a monocrystalline substrate with a (111) or (001) orientation, a similarly oriented transparent electrode is deposited on top of the substrate.  A ferromagnetic material layer with a hexagonal structure with a (111) or (001) orientation (see para [0079] instant specification) can be grown on the substrate with the electrode. There is no teaching, suggestion or motivation found in the prior art to modify the closest prior art of record to have the above feature coupled with a two dimensional semiconducting layer and a top electrode.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180. The examiner can normally be reached Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/           Primary Examiner, Art Unit 1726